Citation Nr: 1128056	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  10-44 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, Texas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at the OakBend Medical Center in Richmond, Texas, on February 19, 2009, and February 20, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from August 1975 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination of the VA Medical Center (VAMC) in Houston, Texas, wherein reimbursement or payment by VA of the cost of unauthorized medical services provided on February 19, 2009, and February 20, 2009, by a non-VA medical facility, OakBend Medical Center in Richmond, Texas, was denied.

In April 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the veteran's appeal has been obtained.  

2.  The Veteran is service-connected for the following disabilities: stricture of rectum and anus, evaluated as 100 percent disabling; major depressive disorder, evaluated as 100 percent disabling; and ventral hernia, evaluated as 40 percent disabling.  He has a combined evaluation of 100 percent disabling.  

3.  On February 19, 2009, the Veteran presented to OakBend Medical Center, a non-VA medical provider, with a seeping ulceration on the abdominal wall of his hernia.  

4.  Resolving any doubt in the Veteran's favor, his condition when he arrived at the OakBend Medical Center required emergent treatment, and a VA facility as not feasibly available to him at the time.  



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at OakBend Medical Center from February 19, 2009 to February 20, 2009, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000 - 17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

II.  Decision  

At the April 2011 hearing, the Veteran testified that on the night of February 19, 2009, after going to the restroom, he noticed a hole from his ventral hernia releasing intestinal fluid.  He explained that a family friend contacted Fort Bend County Emergency Medical Services (EMS), and the ambulance arrived to transport him to the emergency room.  The Veteran stated that he informed the EMS personnel to take him to the closest VA hospital for treatment, but was told that he could only be transported to the closest emergency room, which was located at OakBend Medical Center.  Per the Veteran's testimony, OakBend Medical Center is approximately 20 miles from his home, and the closest VA Medical Center in Houston, Texas, is approximately 55 miles away.  Upon arriving to OakBend, the Veteran stated that he again notified the EMS personnel that he was a Veteran and should have been transported to the nearest VA medical facility.  In the January 2010 decision, the VAMC denied the Veteran's claim on the basis that a VA facility was feasibly available.  Specifically it was noted that the Houston VA Medical Center operates a "24/7 Emergency Room," and care could have been provided at that facility.  The Veteran appealed therefrom.  

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.  

Section 1728(a), Title 38, United States Code, provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or  services were rendered in a medical emergency of such nature  that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten the return to such course of training; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been  reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120 (2010).  
The Court has held that all three of these statutory requirements must be met before payment may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  

An alternate theory of reimbursement is titled the Veterans Millennium Healthcare and Benefits Act (Millennium Act), 38 U.S.C.A. § 1725 (West 2002); see also 38 C.F.R. §§ 17.1000-1003 (2010).  To be entitled to the payment for emergency care under this Act, the evidence must meet all of the following criteria:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.  

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract or payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002 (2010). 

As mentioned above, the Veteran was taken to OakBend Medical Center on February 19, 2009, after noticing fluid coming from his ventral hernia.  Private medical records on that date show that the Veteran arrived via ambulance with a chief complaint of seeping ulceration on his abdominal wall.  It was also noted as a recurrent episode of a chronic condition.  The Veteran was admitted and treated for his ventral hernia.  He was released the following day.  After being released from the hospital, the Veteran testified that he went to the Houston VAMC the following day for follow-up treatment.  See hearing transcript, p. 6.  

The Board does not dispute the fact that the Veteran was treated for a condition related to his service-connected ventral hernia, and the condition was of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In this case, the Veteran has competently and credibly testified that he believed that any delay in seeking immediate medical attention would have been hazardous to his life and health.  However, the crux of this case is whether a VA facility was feasibly available to treat the Veteran's condition.  As previously mentioned, the VAMC indicated that the Houston VAMC operates a 24/7 emergency room, and the Veteran could have received care from that facility, located approximately 44 miles away.  The Veteran testified at the Board hearing that on two occasions, he asked EMS personnel to take him to the nearest VA facility, but was told that he would be taken to the closest non-VA emergency room.  The Board points out that the issue of feasibility is not limited to geographic availability.  Here, a VA facility was not feasibly available because the Veteran was under the care and direction of EMS personnel.  Moreover, he was not in any position to do otherwise once he was placed on the gurney into the ambulance.  The Veteran should not be penalized in this case that is for something, undoubtedly, beyond his control.  As such, the Board accordingly finds that the claim for payment or reimbursement for medical treatment on February 19, 2009, and February 20, 2009, at OakBend Medical Center is warranted.  See 38 U.S.C.A. § 1728.



ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at the Oak Bend Medical Center in Richmond, Texas, on February 19, 2009, and February 20, 2009, is granted.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


